Title: To Thomas Jefferson from William Tatham, 31 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Lynhaven 31st. July. 1807. 3. O.Clock
                        
                        Nothing material this last 24 Hours. I sent off my Store Boat to replenish at Nfk last night; & immediately after She got out of the Inlet, I found a British Gun
                            Brig & Tender had got one on each side of her. I ran out a few miles in the Whale Boat; & then stood for the tender
                            with the Flag of the U. States blown full out in the Wind. Signals were immediately made by the Commodore; & I returned
                            to ferry the relief of Militia over the Inlet; having the satisfaction to see President Adams’s Brimboreau (i.e) our Long Boat Store Ship—safe under, either, our feint, the pacific disposition of John Bull,
                            or her own insignificance: probably the latter.
                        The Two large Ships are still in Lynhaven Bay; the Brig & Tender towards old Point Comfort; & (it is said) a Frigate has gone round to Hampton road from the Chesapeake Bay, near the middle
                            ground and Horse Shoe. I hope to know more of this before the mail closes, as I am just from the Cape, & have a Horse ready for Norfolk.—
                  I have the honor to be Dr. Sir, yr. obt. H St
                        
                            Wm Tatham
                     
                        
                    